      Case: 1:19-cv-06188 Document #: 1 Filed: 09/16/19 Page 1 of 7 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

FOX VALLEY & VICINITY CONSTRUCTION            )
WORKERS WELFARE FUND,                         )
                                              )
FOX VALLEY & VICINITY CONSTRUCTION            )
WORKERS PENSION FUND,                         )
                                              )
LAKE COUNTY, ILLINOIS, PLASTERERS &           )
CEMENT MASONS RETIREMENT SAVINGS              )
FUND,                                         )
                                              )      CIVIL ACTION
OPERATIVE PLASTERERS’ & CEMENT                )
MASONS’ INTERNATIONAL ASSOCIATION,            )      NO. 19 C 6188
LOCAL NO. 11,                                 )
                                              )      JUDGE
                          Plaintiffs,         )
                                              )
       vs.                                    )
                                              )
SUBURBAN CONCRETE, INC., an Illinois          )
corporation,                                  )
                                              )
JOHN S. LEVERICK, an individual,              )
                                              )
                          Defendants.         )


                                        COMPLAINT

       The Plaintiffs, FOX VALLEY & VICINITY CONSTRUCTION WORKERS WELFARE

FUND, FOX VALLEY & VICINITY CONSTRUCTION WORKERS PENSION FUND and LAKE

COUNTY, ILLINOIS, PLASTERERS & CEMENT MASONS RETIREMENT SAVINGS FUND

(“Funds”), and OPERATIVE PLASTERERS’ & CEMENT MASONS’ INTERNATIONAL

ASSOCIATION, LOCAL NO. 11 (“Union”), by their attorneys, complaining of the Defendants,

SUBURBAN CONCRETE, INC., an Illinois corporation, and JOHN S. LEVERICK, an individual,

allege as follows:
       Case: 1:19-cv-06188 Document #: 1 Filed: 09/16/19 Page 2 of 7 PageID #:1




                                                COUNT I

       1.      This action arises under the laws of the United States and is brought pursuant to the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1132, 1145 (herein-

after referred to as "ERISA"). Jurisdiction is based upon the existence of questions arising

thereunder, as hereinafter more fully appears.

       2.      Plaintiffs, the FOX VALLEY & VICINITY CONSTRUCTION WORKERS

WELFARE FUND, FOX VALLEY & VICINITY CONSTRUCTION WORKERS PENSION FUND

and LAKE COUNTY, ILLINOIS, PLASTERERS & CEMENT MASONS RETIREMENT

SAVINGS FUND, are various welfare, pension and related joint, labor-management funds and bring

this action as "employee welfare benefit funds," and "plans," under ERISA. Plaintiff Funds are

administered within this District.

       3.      SUBURBAN CONCRETE, INC., an Illinois corporation (“Suburban”) is obligated

to make fringe benefit contributions to the Funds, under the terms of the certain "Agreements and

Declarations of Trust," establishing and outlining the administration of these Funds, and pursuant

to the terms of a collective bargaining agreement adopting these "Agreements and Declarations of

Trust" and entered into by Defendant.

       4.      Upon information and belief, Defendant, JOHN S. LEVERICK, an individual

(“Leverick”), was an officer of Suburban and was authorized and competent to sign the Memoran-

dum of Agreement on behalf of Suburban and himself.

       5.      As an employer obligated to make fringe benefit contributions to the Funds, Suburban

is specifically required to do the following:




                                                   2
      Case: 1:19-cv-06188 Document #: 1 Filed: 09/16/19 Page 3 of 7 PageID #:1




       (a)     To submit to Plaintiffs for each month, by the 15th day of the month following the
               month for which the report is made, a report stating the names, social security
               numbers, and total hours worked in such month by each and every person on whose
               behalf contributions are required to be made by Defendant to Plaintiffs; or, if no such
               persons are employed for a given month, to submit a report so stating;

       (b)     To accompany the aforesaid reports with payment of contributions based upon an
               hourly rate as stated in the applicable agreements;

       (c)     To make all of its payroll books and records available to Plaintiffs for the purpose of
               auditing same, to determine whether Defendant is making full payment as required
               under the applicable agreements;

       (d)     To compensate Plaintiffs for the additional administrative costs and burdens imposed
               by Defendant's failure to pay, or untimely payment of, contributions, by way of the
               payment of liquidated damages in the amount of 10 percent of any and all contribu-
               tions which are not timely received by Plaintiffs for a particular month, as specified
               fully in Paragraph 4(a) above, together with interest as provided in ERISA, 29 U.S.C.
               §1132(g);

       (e)     To pay any and all costs incurred by Plaintiffs in auditing Defendant's payroll
               records, should it be determined that Defendant was delinquent in the reporting or
               submission of all contributions required of it to be made to Plaintiffs;

       (f)     To pay Plaintiffs' reasonable attorneys' fees and costs necessarily incurred in the
               prosecution of any action to require Defendant to submit its payroll books and
               records for audit or to recover delinquent contributions;

       (g)     To furnish to Plaintiffs a bond with good and sufficient surety thereon, in an amount
               acceptable to Plaintiffs, to cover future contributions due the Plaintiffs.

       6.      Suburban is delinquent and has breached its obligations to Plaintiffs and its

obligations under the plans in the following respect:

               Defendant has failed to make payment of contributions, liquidated damages, accrued
               interest and audit fees based upon an audit of the Suburban's payroll records showing
               Suburban to have been delinquent in the payment of contributions and to have
               reported hours worked by its employees incorrectly to Plaintiffs.

       7.      That upon careful review of all records maintained by Plaintiffs, and after application

of any and all partial payments made by Suburban, there is a total of $6,579.26, known to be due


                                                 3
       Case: 1:19-cv-06188 Document #: 1 Filed: 09/16/19 Page 4 of 7 PageID #:1




Plaintiffs from subject however to the possibility that additional monies may be due Plaintiffs from

Suburban based upon Suburban’s failure to submit all required reports, or to accurately state all

hours for which contributions are due on reports previously submitted, and subject further to the

possibility that additional contributions and liquidated damages will come due during the pendency

of this lawsuit.

        8.         Plaintiffs have requested that Suburban perform its obligations as aforesaid, but

Suburban has failed and refused to so perform.

        9.         Suburban’s continuing refusal and failure to perform its obligations to Plaintiffs is

causing and will continue to cause irreparable injuries to Plaintiffs for which Plaintiffs have no

adequate remedy at law.

        WHEREFORE, Plaintiffs pray:

        (A)        That an account be taken as to all employees of Suburban covered by the collective
                   bargaining agreement as to wages received and hours worked by such employees to
                   determine amounts required to be paid to the Plaintiffs, covering the period for which
                   the collective bargaining agreement is to be effective;

        (B)        That Suburban be enjoined and ordered to submit all delinquent monthly contribution
                   reports to Plaintiffs with the information required to be provided thereon, to continue
                   to submit such reports while this action is pending, and to comply with its contractual
                   obligation to timely submit such reports in the future;

        (C)        That judgment be entered in favor of Plaintiffs and against Suburban for all unpaid
                   contributions, liquidated damages, any costs of auditing Suburban’s records, accrued
                   interest, and Plaintiffs' reasonable attorneys' fees and court costs necessarily incurred
                   in this action as specified herein, or as subsequently determined, all as provided for
                   in the plans and in ERISA;

        (D)        That Plaintiffs have such further relief as may be deemed just and equitable by the
                   Court, all at Suburban’s cost.




                                                      4
       Case: 1:19-cv-06188 Document #: 1 Filed: 09/16/19 Page 5 of 7 PageID #:1




                                         COUNT II
                     (Against Defendant, John S. Leverick, an Individual)

       10.     Plaintiffs hereby reallege and incorporate herein Paragraphs 1 through 9 of Count I

as Paragraphs 1-9 of Count II.

       11.     This Count is brought under the laws of the United States pursuant to the terms of the

Labor-Management Relations Act of 1947, as amended, 29 U.S.C. §185. Jurisdiction is based on

the existence of questions arising thereunder as hereinafter more fully appears. Alternatively, this

Count is brought under the laws of the State of Illinois for breach of contract. Supplemental Federal

jurisdiction would then be proper as this claim is “so related” to the claims in Count I that it forms

“part of the same case or controversy.” 28 U.S.C. §1367.

       12.     Paragraph 8 of the Memorandum of Agreement (attached hereto) states:

               The individual signing this Agreement agrees to be personally, jointly
               and severally liable with the Employer for any failure to pay wages or
               contributions, or to accurately report hours to the fringe benefits funds
               as required by this Agreement.

       13.     Upon information and belief, the signature on the Memorandum of Agreement is that

of Defendant Leverick.

       14.     Leverick was an officer of Suburban and was authorized and competent to sign the

Memorandum of Agreement on behalf of Suburban and himself.

       15.     Pursuant to Paragraph 8 of the Memorandum of Agreement, Leverick agreed to be

personally liable for any unpaid contributions due from Suburban in an amount to be determined.




                                                  5
      Case: 1:19-cv-06188 Document #: 1 Filed: 09/16/19 Page 6 of 7 PageID #:1




       WHEREFORE, Plaintiffs pray:

       (A)     That judgment be entered in favor of the Funds and against Leverick for any unpaid
               contributions, liquidated damages, accrued interest, and audit fees due from
               Suburban; and

       (B)     That the Funds have such further relief as may be deemed just and equitable by the
               Court, all at Defendant Leverick’s cost.

                                             COUNT III

       16.     This action arises under the laws of the United States and is brought pursuant to the

terms of the Labor-Management Relations Act of 1947, as amended, 29 U.S.C. §185. Jurisdiction

is based on the existence of questions arising thereunder as hereinafter more fully appears. The

rights asserted herein arise from the same series of transactions as Count I and there are common

questions of law and facts to both Counts.

       17.     Plaintiff Union is a labor organization representing certain of Defendant’s employees

as the duly authorized collective bargaining representative, and is party to a certain collective

bargaining agreement to which Defendant, Suburban, is also a party and to which Suburban has

agreed to be bound.

       18.     Under the aforesaid collective bargaining agreement, Suburban has agreed to pay the

wages and dues of employees represented by Plaintiff Union in collective bargaining.

       19.     Suburban has failed to pay the wages of its employees as required by the collective

bargaining agreement, but has instead converted such monies to its own use.

       20.     The total amount of money that Plaintiff Union knows Defendant to have failed to

pay its employees in violation of the collective bargaining agreement is $5,639.65.




                                                 6
          Case: 1:19-cv-06188 Document #: 1 Filed: 09/16/19 Page 7 of 7 PageID #:1




           21.        Suburban’s acts and omissions as described herein constitute a breach of the

collective bargaining agreement and entitle Plaintiff Union to recover from Suburban all monies

which Suburban was required to remit to Plaintiff Union’s members and to Plaintiff Union for dues

deducted from wages whether traceable or untraceable commingled with Suburban’s assets, and

further entitle Plaintiff Union to recover from Suburban its damages for breach of Suburban’s

obligations.

           WHEREFORE, Plaintiff Union prays:

           (A)        That judgment be entered in its favor and against Suburban for all sums determined
                      to be due from Suburban to Plaintiff Union;

           (B)        That Plaintiff Union recover from Suburban its damages and all costs of collection
                      and recovery including its reasonable attorneys' fees and costs;

           (C)        That Plaintiff Union have such further relief as may be considered just and equitable
                      by the Court, all at Suburban’s cost.


                                                                    /s/ Catherine M. Chapman

Catherine M. Chapman
Cecilia M. Scanlon
Attorneys for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6204026
Telephone: (312) 216-2565
Facsimile: (312) 236-0241
E-Mail: cchapman@baumsigman.com
I:\Fvcwj\Suburban Concrete\#28629\complaint.cmc.df.wpd




                                                         7
